Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner considers the combination of Murayama (WO 2010/061546) in view of Itoh (US 2005/0207937) to the closest prior art to the invention.  The examiner agrees with applicant’s argument that both references fail to teach or fairly suggest a curved first guiding surface that is curved with a radius corresponding to a width of the first line portion and a second guiding surface that is flush with a boundary of the first line portion as currently recited in claim 1.  
Note that the examiner has given patentable weight to the “laboratory diagnostic vessel carrier” as this limitation is not solely recited in preamble recitations. When reading the preamble in the context of the entire claim, the recitations in the preamble are considered limiting because the body of the claim does not describe a complete invention without the laboratory diagnostic vessel carrier. Thus, the preamble of the claims are considered a limitation and is considered significant to claim construction. See MPEP § 2111.02.  Furthermore, the examiner has given patentable weight to the functional/process limitation describing the operation of the claimed switch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798